o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------ number release date conex-115881-16 uil 4980b the honorable garret graves member u s house of representatives energy drive suite baton rouge la attention dear representative graves i am responding to your inquiry dated date on behalf of your constituent ------- ----------------------- asked about the cobra disability extension continuation of employer-provided health coverage under cobra generally allows individuals once covered by their employers’ health_plans to continue that coverage for a limited period by timely electing and paying an applicable_premium the internal_revenue_code the code and regulations provide minimum periods during which health_plans must accept elections to continue coverage the code and regulations do not prohibit plans from allowing longer periods for elections however the code and regulations do not require plans to allow for longer periods for making elections the irs’s role in such elections is limited to ensuring that employers provide the minimum periods for elections the irs does not have authority to provide for longer periods generally the period of cobra_continuation_coverage is months the code provides for an extension - about cobra_continuation_coverage specifically --------------- in the case of a qualified_beneficiary who is determined under title ii or xvi of the social_security act to have been disabled at any time during the first days of cobra_continuation_coverage but only if the qualified_beneficiary has provided notice of such determination before the end of such months sec_4980b of the code conex-115881-16 sec_54_4980b-7 q a addresses how a qualified_beneficiary becomes entitled to a disability extension q-5 how does a qualified_beneficiary become entitled to a disability extension a-5 a a qualified_beneficiary becomes entitled to a disability extension if the requirements of paragraphs b c and d of this q a-5 are satisfied with respect to the qualified_beneficiary if the disability extension applies with respect to a qualifying_event it applies with respect to each qualified_beneficiary entitled to cobra_continuation_coverage because of that qualifying_event thus for example the 29-month maximum coverage period applies to each qualified_beneficiary who is not disabled as well as to the qualified_beneficiary who is disabled and it applies independently with respect to each of the qualified beneficiaries see q a-1 in sec_54_4980b-8 which permits a plan to require payment of an increased amount during the disability extension b the requirement of this paragraph b is satisfied if a qualifying_event occurs that is a termination or reduction of hours of a covered employee's employment c the requirement of this paragraph c is satisfied if an individual whether or not the covered_employee who is a qualified_beneficiary in connection with the qualifying_event described in paragraph b of this q a-5 is determined under title ii or xvi of the social_security act u s c or to have been disabled at any time during the first days of cobra_continuation_coverage for this purpose the period of the first days of cobra_continuation_coverage is measured from the date of the qualifying_event described in paragraph b of this q a-5 except that if a loss of coverage would occur at a later date in the absence of an election for cobra_continuation_coverage and if the plan provides for the extension of the required periods as described in paragraph b of q a-4 of this section then the period of the first days of cobra_continuation_coverage is measured from the date on which the coverage would be lost however in the case of a qualified_beneficiary who is a child born to or placed for adoption with a covered_employee during a period of cobra_continuation_coverage the period of the first days of cobra_continuation_coverage is measured from the date of birth or placement for adoption for purposes of this paragraph c an individual is determined to be disabled within the first days of cobra_continuation_coverage if the individual has been determined under title ii or xvi of the social_security act to have been disabled before the first day of cobra_continuation_coverage and has not been determined to be no longer disabled at any time between the date of that disability determination and the first day of cobra_continuation_coverage conex-115881-16 d the requirement of this paragraph d is satisfied if any of the qualified beneficiaries affected by the qualifying_event described in paragraph b of this q a-5 provides notice to the plan_administrator of the disability determination on a date that is both within days after the date the determination is issued and before the end of the original month maximum coverage period that applies to the qualifying_event in particular note that under the regulations to qualify for the disability extension the qualified_beneficiary must provide notice to the plan of the disability determination on a date that is both sixty days after the date the determination is issued before the end of the original 18-month maximum coverage period --------------- received a disability notice from the social requested a disability extension but was denied the extension by the plan --------------- as we understand the facts security administration but did not meet the plan’s requirements consistent with the regulations to provide the plan with notice of the disability award within days of the date of the reward it is not clear from the information provided if the disability occurred before or within the first days of the cobra_continuation_coverage the irs has no procedure for requiring plans to provide longer periods for elections than required by the code and regulations i hope this information is helpful if you have any questions please call me at -------------------- -------------------- sincerely ---------------- or at christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
